DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021, 11/03/2021 and 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 12, 14-16, 18 and 22-23 of U.S. Patent No. 10,370,800. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 13, 15-18, 20-21 and 25-26 of U.S. Patent No. 11,142,874.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.  Below is a table showing how claims of the patents disclose claims of the instant application.
Patent 11,142,874
Patent 10,370,800
Instant Application 16/385,988
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 1
Claim 3
Claim 4
Claim 4
Claim 4
Claim 15
N/A
Claim 5
Claim 5
Claim 5
Claim 6
Claim 7
Claim 7
Claim 7
Claim 8
N/A
Claim 8
Claim 13
Claim 12
Claim 9
Claim 16
Claim 14
Claim 10
Claim 17
Claim 15
Claim 11
Claim 18
Claim 16
Claim 12
Claim 20
Claim 18
Claim 13
Claim 21
N/A
Claim 14
Claim 25
Claim 22
Claim 15
Claim 26
Claim 23
Claim 16


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1) and Sipin et al. (US 4,292,574).
Regarding claim 1, Anderson discloses a method of controlling a DC motor (Fig. 3: DC motor) of a hopper spreader (Fig. 6 & Abstract: salt spreader), the method comprising the step of providing a pulse-width modulated (PWM) signal to operate the DC motor of the hopper spreader (Fig. 3: 35).
Anderson fails to disclose, but Lindsey teaches a method of controlling the motor of the hopper (Fig. 1 & [0016, 0024]) to maintain a relatively constant motor speed, the relatively constant motor speed being maintained with varying loads placed on the DC motor ([0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson with the teachings of Lindsey to control motor speed of a spreader to be constant with varying loads so as to achieve steady and constant speed control when different loads placed on the motor.
Both Anderson and Lindsey discloses motor speed control for a spreader, and Linsey further teaches controlling motor speed based on feedback control ([0034]); however, Anderson and Lindsey in combination fails to disclose the detail of the feedback control.
Sipin is further cited to teach the method comprising the steps of:
providing a pulse-width modulated (PWM) signal to operate the DC motor (e.g. Col 4 lines 10-42: motor controlled by pulses based on duty cycle); 
measuring a voltage generated by the DC motor when the PWM signal is turned off (Col 1 lines 46-65: measure bemf when the pulse is off);
determining a motor speed of the DC motor based on the measured voltage; controlling the DC motor to maintain a relatively constant motor speed which corresponds to a desired motor speed setting, the relatively constant motor speed being maintained with varying loads placed on the DC motor (e.g. Abstract: control motor speed based on selected speed and detected bemf of the motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson and Lindsey with the teachings of Sipin to include detection of bemf of the motor for motor speed control in Anderson and Lindsey, since it is known in the art as taught by Sipin to achieve constant speed control based on detected bemf of the motor.
Regarding claim 2, Anderson, Lindsey and Sipin in combination discloses controlling the DC motor of the hopper spreader to maintain the relatively constant motor speed comprises controlling the PWM signal to increase the voltage to the DC motor as the load on the DC motor increases, and to decrease the voltage to the DC motor as the load on the DC motor decreases (Anderson discloses DC motor of a spreader in Figs. 3 & 6, and Linsey teaches maintain motor speed of a spreader with varying loads in [0034]: in order to maintain motor speed to be constant, PWM signal and voltage output to the DC motor need to increase when load increases, and vice versa).
Claims 3-6 and10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1) and Sipin et al. (US 4,292,574) as applied to claim 1 above, and further in view of Truan et al. (US 9,033,265 B2).
Regarding claim 3, Sipin teaches control circuitry to measure the voltage, and both Anderson and Lindsey ([0034]: motor feedback controller) discloses the use of motor controller for controlling the spreader motor.  However, Anderson, Lindsey and Sipin in combination fails to explicitly disclose measuring the voltage comprises measuring the voltage using a microprocessor.
Truan is further cited to teach motor control circuit can be implemented by a microprocessor (Fig. 2: 68)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement controller and/or control circuitry of Anderson, Lindsey and Sipin with microprocessor as taught by Truan.  The modification would have yielded only predictable result to one skilled in the art since it is merely upgrading old technology with new technology with no change in design and/or purpose of the respective inventions.
Regarding claim 10, Anderson discloses a motor control system (Figs. 1-6) configured to vary a motor speed of one or more DC motors (e.g. Abstract), the system comprising:
A controller (Fig. 3: 35) coupled to the one or more DC motors (Fig. 3: 1), the controller configured to supply a pulse-width-modulated (PWM) signal to the one or more DC motors, the PWM signal providing a voltage to operate the one or more DC motors (Fig. 3: power supplied to the motor from power supply 34 based on PWM signal); wherein the controller is configured to measure an electric current supplied to the one or more DC motors (Fig. 3: 32).
Anderson fails to disclose, but Lindsey teaches a controller configured to control the motor speed to maintain a relatively constant motor speed with varying loads placed on the one or more DC motors ([0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson with the teachings of Lindsey to control motor speed of a spreader to be constant with varying loads so as to achieve steady and constant speed control when different loads placed on the motor.
Both Anderson and Lindsey discloses motor speed control for a spreader, and Linsey further teaches controlling motor speed based on feedback control ([0034]); however, Anderson and Lindsey in combination fails to disclose the detail of the feedback control.
Sipin is further cited to teach a control circuitry configure to measure a voltage generated by the one or more DC motors when the PWM signal is turned off (Col 1 lines 46-65: measure bemf when the pulse is off); determine a motor speed of the one or more DC motors based on the measured voltage; controlling the DC motor to maintain a relatively constant motor speed which corresponds to a desired motor speed setting, the relatively constant motor speed being maintained with varying loads placed on the DC motor (e.g. Abstract: control motor speed based on selected speed and detected bemf of the motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson and Lindsey with the teachings of Sipin to include detection of bemf of the motor for motor speed control in Anderson and Lindsey, since it is known in the art as taught by Sipin to achieve constant speed control based on detected bemf of the motor.
Furthermore, Sipin teaches control circuitry to measure the voltage, and both Anderson and Lindsey ([0034]: motor feedback controller) discloses the use of motor controller for controlling the spreader motor.  However, Anderson, Lindsey and Sipin in combination fails to explicitly disclose measuring the voltage comprises measuring the voltage using a microprocessor.
Truan is further cited to teach motor control circuit can be implemented by a microprocessor (Fig. 2: 68)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement controller and/or control circuitry of Anderson, Lindsey and Sipin with microprocessor as taught by Truan.  The modification would have yielded only predictable result to one skilled in the art since it is merely upgrading old technology with new technology with no change in design and/or purpose of the respective inventions.
Regarding claims 4 and 11, Anderson, Lindsey, Sipin and Truan in combination inherently discloses measuring the voltage using a microprocessor comprises measuring the voltage using a microprocessor with an integral analog-to-digital converter (since voltage signal measured by sensor is analog, and controller and/or processor only process digital signal, a converter is inherently disclosed).
Regarding claim 5, Anderson, Lindsey, Sipin and Truan in combination discloses storing the desired motor speed setting (Anderson in Fig. 4: 23 discloses speed setting is stored within control circuitry) in the microprocessor (Truan in Fig. 2 teaches it would have been obvious to replace controller with microprocessor).
Regarding claim 6, Anderson discloses measuring the current supplied to the DC motor (Anderson: Fig. 3: 32) when the PWM signal is turned off (current sensor continuously monitor circuit current draw irrespective to the PWM signal; thus, current sensor senses circuit current when PWM signal is turned on and/or off).
Regarding claim 12, Anderson, Lindsey, Sipin and Truan in combination discloses controlling the DC motor of the hopper spreader to maintain the relatively constant motor speed comprises controlling the PWM signal to increase the voltage to the DC motor as the load on the DC motor increases, and to decrease the voltage to the DC motor as the load on the DC motor decreases (Anderson discloses DC motor of a spreader in Figs. 3 & 6, and Linsey teaches maintain motor speed of a spreader with varying loads in [0034]: in order to maintain motor speed to be constant, PWM signal and voltage output to the DC motor need to increase when load increases, and vice versa).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1) and Sipin et al. (US 4,292,574) as applied to claim 1 above, and further in view of Bacon (US 3,568,027).
Regarding claim 7, Anderson, Lindsey and Sipin in combination fails to disclose, but Bacon teaches determining a torque produced by the one or more DC motors based on the measured current (Col 2 line 55-60).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson, Lindsey, Sipin and Truan with the teachings of Bacon, since it is known in the art as taught by Bacon to control the voltage and current of a motor so as to maintain the speed of the motor to be constant.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1) and Sipin et al. (US 4,292,574) as applied to claim 1 above, and further in view of Gaetani et al. (US 2008/0001570 A1).
Regarding claim 8, Anderson, Lindsey and Sipin in combination fails to disclose, but Gaetani teaches utilizing a full torque potential of the DC motor at all speeds of the DC motor ([0076]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson, Lindsey and Sipin with the teachings of Gaetani so as to utilize a full torque potential of the DC motor at all speeds of the DC motor, since it is known in the art that maximum torque available allows faster acceleration and deceleration of the motor, which provide better performance for the user.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1) and Sipin et al. (US 4,292,574) as applied to claim 1 above, and further in view of Kime (US 2005/0204587 A1) and Noffsinger et al. (US 2014/0151460 A1).
Regarding claim 9, Anderson, Lindsey and Sipin in combination fails to disclose using GPS data to correlate a material dispersion pattern to vehicle location coordinates and/or weather patterns.
However, Kime teaches a vehicle with hopper spreader for snow-ice control components.
Both Anderson (salt spreader), Lindsey (nut spreader) and Kime (snow-ice control components spreader) are related to spreader motor control.  It would have been obvious to utilize the control of Anderson, Lindsey and Sipin in the spreader control of Kime, since it is merely simple substitutions of one known method with another according to KSR.
Furthermore, Noffsinger teaches using GPS data to correlate a material dispersion pattern to vehicle location coordinates and/or weather patterns (e.g. [0115]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson, Lindsey and Sipin with the teachings of Kime and Noffsinger so as to optimize the material dispersion result.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1), Sipin et al. (US 4,292,574) and Truan et al. (US 9,033,265 B2) as applied to claim 10 above, and further in view of Bacon (US 3,568,027).
Regarding claim 13, Anderson, Lindsey, Sipin and Truan in combination fails to disclose, but Bacon teaches determining a torque produced by the one or more DC motors based on the measured current (Col 2 line 55-60).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson, Lindsey, Sipin and Truan with the teachings of Bacon, since it is known in the art as taught by Bacon to control the voltage and current of a motor so as to maintain the speed of the motor to be constant.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1), Sipin et al. (US 4,292,574), Truan et al. (US 9,033,265 B2) and Bacon (US 3,568,027) as applied to claim 7 above, and further in view of Gaetani et al. (US 2008/0001570 A1).
Regarding claim 14, Anderson, Lindsey, Sipin, Truan and Bacon in combination fails to disclose, but Gaetani teaches utilizing a full torque potential of the DC motor at all speeds of the DC motor ([0076]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson, Lindsey, Sipin, Truan and Bacon with the teachings of Gaetani so as to utilize a full torque potential of the DC motor at all speeds of the DC motor, since it is known in the art that maximum torque available allows faster acceleration and deceleration of the motor, which provide better performance for the user.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1), Sipin et al. (US 4,292,574) and Truan et al. (US 9,033,265 B2) as applied to claim 10 above, and further in view of Noffsinger et al. (US 2014/0151460 A1).
Regarding claim 15, Anderson, Lindsey, Sipin and Truan in combination fails to disclose, but Noffsinger teaches using GPS data to correlate a material dispersion pattern to vehicle location coordinates and/or weather patterns (e.g. [0115]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Anderson with the teachings of Noffsinger so as to optimize the material dispersion result.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,587,228 B2) in view of Lindsey (US 2006/0112839 A1), Sipin et al. (US 4,292,574) and Truan et al. (US 9,033,265 B2) as applied to claim 10 above, and further in view of Jones (US 4,773,598).
Regarding claim 16, Anderson, Lindsey, Sipin and Truan in combination discloses measuring a voltage generated by the motor when the PWM signal is turned off (see rejection of claim 16 above), but the combination fails to disclose providing a second pulse-width modulated (PWM) signal to operate a second DC motor.
Kime is further cited to teach providing control signal to operate a second DC motor (Fig. 1: different motors 44-46; thus, implies providing control signal for different motors).
Both Anderson (salt spreader), Lindsey (nut spreader) and Kime (snow-ice control components spreader) are related to spreader motor control.  It would have been obvious to utilize the control of Anderson, Lindsey and Sipin in the spreader control of Kime, since it is merely simple substitutions of one known method with another according to KSR.
Therefore, the combination of Anderson and Kime discloses providing a second pulse-width modulated (PWM) signal to operate a second DC motor.
Anderson, Lindsey, Sipin, Truan and Kime in combination fails to disclose, but Jones teaches automatically activating a light when the measured voltage indicates that the second DC motor is operating (e.g. Fig 6A: light L1-L5).
Although Jones does not explicitly disclose activating a light when a DC motor is operating, Jones teaches it is known in the art to use status light to indicate the status of a motor (e.g. power supply, position of valves, spreader tilt position, etc.). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include status light as suggested by Jones in the invention of Kime so as to indicate the operation status of a DC motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846